DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 1, 9, 10 the limitations	calculating, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur; 	calculating a posterior probability that is a probability for a certain event to be caused by a certain factor of the plurality of factors; and 	multiplying the posterior probability by a weighting coefficient relating to a signal-to-noise ratio gain value of a sensor measurement value, and calculating an index indicating an occurrence probability for individual combination of the plurality of factors and the plurality of events.

	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
for causing a computer to execute the procedures of	is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2014/0198991 A1) in view of Cao (CN106653043A).Examiner notes that the paragraphs from the English translation will be cited with reference to Cao (CN106653043A).
	With respect to Claim 1 Sasaki teaches	An anomaly factor estimation method, comprising the steps of: 	calculating, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur (See Fig 5A and 5B); 	calculating a posterior probability that is a probability for a certain event to be caused by a certain factor of the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	multiplying the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculating an index indicating an occurrence probability for individual combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.

	With respect to Claim 2 Sasaki teaches	The anomaly factor estimation method according to claim 1, 	wherein in the step of calculating the prior probability, from among information contained in the factor table, information relating to the plurality of events and the plurality of factors that are associated with the sensor measurement value is extracted and used, the sensor measurement value having a greater signal-to-noise ratio gain value than a reference value. (See Expression 4-6.  Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to having a greater signal-to-noise ratio gain value than a reference value, where any value would be with reference to zero, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)

	With respect to Claim 3 Sasaki teaches	The anomaly factor estimation method according to claim 1, 	wherein in the step of calculating the posterior probability, the posterior probability is calculated using the prior probability of each of the plurality of factors and a likelihood that is a probability for each of the plurality of events to occur due to each of the plurality of factors (See Fig 5A and 5B).

	With respect to Claim 4 Sasaki is silent to the language of	The anomaly factor estimation method according to claim 1, 	wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value.	Nevertheless Cao teaches	wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value (See Equation 4 and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki wherein the weighting coefficient is a coefficient set based on an excess amount of the signal-to-noise ratio gain value relative to a threshold value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.	With respect to Claim 5 Sasaki teaches	The anomaly factor estimation method according to claim 1, (See Fig 5A and 5B), and 	the occurrence probability of each of the plurality of factors is calculated by dividing a subtotal value that is obtained by subtotaling a multiplied value between the posterior probability and the weighting coefficient for each of the plurality of factors by a total value that is a value obtained by totaling the subtotal values for all of the plurality of factors (See Fig 5A and 5B,  Examiner has interpreted the concept of a probability as a subtotal value divided by the total value.).

	With respect to Claim 6 Sasaki teaches	The anomaly factor estimation method according to claim 5, further comprising the step of: 	ranking the occurrence probability of each of the plurality of factors in descending order and outputting a high-ranking factor among the plurality of factors. (See Fig 5B)

(See Fig 5A and 5B).

	With respect to Claim 9 Sasaki teaches	An anomaly factor estimating device, comprising: 	a prior probability calculating unit configured to calculate, based on a factor table indicating an individual occurrence frequency of a plurality of factors for a plurality of events, a prior probability that is a probability for each of the plurality of factors to occur (See Fig 5A and 5B); 		a posterior probability calculating unit configured to calculate a posterior probability that is a probability for a certain event among the plurality of events to be caused by a certain factor among the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	an index calculating unit configured to multiply the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculate an index indicating an occurrence probability for individual combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.

	With respect to Claim 10 Sasaki teaches	A non-transitory computer readable storage medium storing a program for causing a computer to execute the procedures of (See Fig 11): 	calculating, based on a factor table indicating an individual occurrence frequency (See Fig 5A and 5B); 	calculating a posterior probability that is a probability for a certain event among the plurality of events to be caused by a certain factor among the plurality of factors (See Fig 1 Component Posterior Probabilities); and 	multiplying the posterior probability by a weighting coefficient (See Para[0047]-[0048]), and calculating an index indicating an occurrence probability for individual combination of the plurality of factors and the plurality of events (See Expression 4-6).	However Sasaki is silent to the language of	relating to a signal-to-noise ratio gain value of a sensor measurement value	Nevertheless Cao teaches	relating to a signal-to-noise ratio gain value of a sensor measurement value (See Equation 4 and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakaki and relate to a signal-to-noise ratio gain value of a sensor measurement value such as that of Cao.	One of ordinary skill would have been motivated to modify Sasaki because Sasaki teaches that various type of weighting schemes are available and using one relating to a signal-to-noise ratio gain value such as that of Cao would increase stability and reduce distortion.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2014/0198991 A1) in view of Cao (CN106653043A) as applied to claim 1 above, and further in view of .

	With respect to Claim 7 Sasaki is silent to the language of	The anomaly factor estimation method according to claim 1, further comprising the steps of: 	monitoring a Mahalanobis distance that is based on the sensor measurement value; and 	acquiring the signal-to-noise ratio gain value in a case where an abnormal event among the plurality of events is detected based on the Mahalanobis distance.	Nevertheless Suzuki teaches	monitoring a Mahalanobis distance that is based on the sensor measurement value; and  (See Para[0059],[0168])	acquiring the signal-to-noise ratio gain value in a case where an abnormal event among the plurality of events is detected based on the Mahalanobis distance (Examiner views this limitation as a suggestion for a hypothetical case.  Such a case is not required by the claims).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sasaki and monitor a Mahalanobis distance that is based on the sensor measurement value such as that of Suzuki.	One of ordinary skill would have been motivated to modify Sasaki because monitoring a Mahalanobis distance would indicate how far a feature value is from a normal value in a feature value space, and thus help identify an anomaly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863